DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6, 7, 20-22 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Koutsoudaki et al (Chemical Composition and Antibacterial Activity of the Essential Oil and the Gum of Pistacia lentiscus Var. chia, Journal of Agricultural and Food Chemistry, 2005, 53, 7681-7685) in view of Reme et al (Efficacy of an ammonium lactate-piroctane olamine shampoo for the management of dry scaly seborrheic disorders in dogs, 20th ESVD-ECVD Congress, September 8-10, 2005, Chalkidiki-Greece).
Koutsoudaki discloses a chemical composition comprising mastic oil extracts from pistacia lentiscus (abstract).  The oil compounds have antibacterial activity against various bacteria including E. coli, S. aure us, and B. subtilis (Table 2).
The reference discloses a composition with activity against a variety of bacteria, but the formulation is silent to the inclusion of piroctone olamine in the antibacterial formulation.  The compound is well known in the art as seen in the Reme study.
Reme discloses a shampoo composition comprising piroctone olamine that acts as an antibacterial formulation (background).  The formulation also teats dry skin, inflammation and reduces microbial counts on the skin (Evaluation).  
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from there having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable antibacterial formulation.  It would have been obvious to combine the piroctone olamine of Reme into the formulation of Koutsoudaki or vice versa as the compounds and compositions solve the same problem of treating bacterial and microbial infections.  One of ordinary skill in the art would have been motivated to combine the compounds into a topical formulation useful in treating broad bacterial infections. 
Claim(s) 6, 8, 9, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Paraschos et al (Chemical investigation and antimicrobial properties of mastic water and its major constituents, Food Chemistry 129, 2011, 907-911) in view of Kim et al (Combination of lauroyl aginate ethyl and nisin for biofouling control in reverse osmosis process, Destination 428, 2018, 12-20).
Paraschos et al discloses a mastic water extract in products in concentrations from 0.032% to 4% (abstract, page 908).  The product does not comprise parabens or preservatives and is useful in treating antibacterial infections. The formulation has activity against E. coli, and S. aureus varieties (page 908).  
The formulation is silent to additional antibacterial compounds, however the use of lauroyl arginate ethyl is well known in the art as seen in the Kim.
Kim discloses lauroyl arginate ethyl formulation for treating bacterial infections (abstract).  The compounds are found to be useful against S. aureus and P. aeruginosa (Table 1). 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from there having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable antibacterial formulation.  It would have been obvious to combine the piroctone olamine of Kim into the formulation of Paraschos or vice versa as the compounds and compositions solve the same problem of treating bacterial and microbial infections.  One of ordinary skill in the art would have been motivated to combine the compounds into a topical formulation useful in treating broad bacterial infections. 
Claim(s) 6, 10, 11, 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Paraschos et al (Chemical investigation and antimicrobial properties of mastic water and its major constituents, Food Chemistry 129, 2011, 907-911) in view of Kalinowska et al (Relationship between chemical structure and biological activity of alkali metal o-, m- and p-anisates. FT-IR and microbiological studies, Spectrochimica Acta Part A 82, 2011, 432-436).
Paraschos et al discloses a mastic water extract in products in concentrations from 0.032% to 4% (abstract, page 908).  The product does not comprise parabens or preservatives and is useful in treating antibacterial infections. The formulation has activity against E. coli, and S. aureus varieties (page 908).
The formulation is silent to the addition of multiple antibacterial agents however the use of further natural extracts is known in the art as seen in the Kalinowska study.
Kalinowska discloses the biological activity of p-anisate against common bacterial infections (abstract).  The P-anisates show activity against E. colic and P. aeruginosa (Figure 1). It would have been obvious to include these compounds into the formulation of Paraschos in order to increase antibacterial activity as they solve the same conditions. 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from there having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable antibacterial formulation.  It would have been obvious to combine the piroctone olamine of Kalinowska into the formulation of Paraschos or vice versa as the compounds and compositions solve the same problem of treating bacterial and microbial infections.  One of ordinary skill in the art would have been motivated to combine the compounds into a topical formulation useful in treating broad bacterial infections.
Claim(s) 6, 12-14, 16, 33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of the Paraschos et al (Chemical investigation and antimicrobial properties of mastic water and its major constituents, Food Chemistry 129, 2011, 907-911) in view of Salawu et al (Antimicrobial activities of phenolic containing extracts of some tropical vegetables, African Journal of Pharmacy and Pharmacology vol. 5(4), 2011, 486-492).
Paraschos et al discloses a mastic water extract in products in concentrations from 0.032% to 4% (abstract, page 908).  The product does not comprise parabens or preservatives and is useful in treating antibacterial infections. The formulation has activity against E. coli, and S. aureus varieties (page 908).
The formulation is silent to the addition of multiple antibacterial agents however the use of further natural extracts is known in the art as seen in the Salawu study.
Salawu discloses the antimicrobial activity of phenolic extracts from vegetables including quinic acid (abstracts).  The compounds have activity against common bacteria including S. aereus (Table 3).  It would have been obvious to include these extracts into the formulation of Paraschos as they solve the same problem and inhibit the growth of similar bacteria. 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from there having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable antibacterial formulation.  It would have been obvious to combine the piroctone olamine of Salawu into the formulation of Paraschos or vice versa as the compounds and compositions solve the same problem of treating bacterial and microbial infections.  One of ordinary skill in the art would have been motivated to combine the compounds into a topical formulation useful in treating broad bacterial infections.
Claim(s) 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Kim et al (Combination of lauroyl aginate ethyl and nisin for biofouling control in reverse osmosis process, Destination 428, 2018, 12-20) in view of Salawu et al (Antimicrobial activities of phenolic containing extracts of some tropical vegetables, African Journal of Pharmacy and Pharmacology vol. 5(4), 2011, 486-492).
Kim discloses lauroyl arginate ethyl formulation for treating bacterial infections (abstract).  The compounds are found to be useful against S. aureus and P. aeruginosa (Table 1). 
The formulation is silent to the addition of multiple antibacterial agents however the use of further natural extracts is known in the art as seen in the Salawu study.
Salawu discloses the antimicrobial activity of phenolic extracts from vegetables including quinic acid (abstracts).  The compounds have activity against common bacteria including S. aereus (Table 3).  It would have been obvious to include these extracts into the formulation of Kim as they solve the same problem and inhibit the growth of similar bacteria. 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from there having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable antibacterial formulation.  It would have been obvious to combine the piroctone olamine of Salawu into the formulation of Kim or vice versa as the compounds and compositions solve the same problem of treating bacterial and microbial infections.  One of ordinary skill in the art would have been motivated to combine the compounds into a topical formulation useful in treating broad bacterial infections.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-14, 16, 20-22, 28-33, 35-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618